Citation Nr: 1104377	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than April 30, 2003, for 
the grant of service connection for lumbar spondylolisthesis L4-5 
with herniated disc L5-S1 (low back disability).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for low 
back disability and assigned an initial 40 percent rating, 
effective April 30, 2003.  The Veteran perfected an appeal to the 
Board challenging the effective date of service connection 
assigned by the RO for his low back disability.

In a September 2009 statement, the Veteran requested an 
increase in the evaluation of his low back disability.  
Further, in November 2009 written argument, the Veteran's 
former representative noted that he was seeking a higher 
rating for the service-connected condition.  In addition, 
in a May 2010 statement, the Veteran asserted entitlement 
to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
To date, no action has been taken with respect to either 
his claim for an increased rating for his low back 
disability or his claim of service connection for 
psychiatric disability.  Therefore, the Board does not 
have jurisdiction over these issues, and they are referred 
to the agency of original jurisdiction (AOJ) for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1959 rating decision, the RO denied the Veteran's 
claim of service connection for low back disability; the Veteran 
was notified of the determination but he did not appeal the 
decision and it became final.

2.  On December 19, 1997, the Veteran filed an application to 
reopen a claim of service connection for low back disability.

3.  In a May 25, 2000, decision, the Board determined that new 
and material evidence had been received since the RO's June 1959 
rating decision sufficient to reopen the Veteran's claim of 
service connection for low back disability.

4.  In the May 25, 2000, decision, however, the Board denied 
service connection for low back disability on the basis that the 
Veteran's claim was not well grounded under the law then in 
effect.

5.  In February and June 2001, statements, the Veteran submitted 
further argument in support of his low back disability claim, 
which the Board interprets as a request for reconsideration of 
his December 19, 1997, claim pursuant to section 7(b) of the 
Veteran's Claims Assistance Act of 2000.

6.  In an August 2001 rating decision, the RO denied service 
connection for low back disability on the basis that new and 
material evidence had not been submitted to reopen a claim for 
that benefit, and on August 27, 2001, the RO notified the Veteran 
of the determination and of his appellate rights.

7.  In a statement received in September 2001, the Veteran cited 
the August 27, 2001, notice letter and challenged the RO's August 
2001 determination.

8.  The Veteran's September 2001 statement constitutes a Notice 
of Disagreement (NOD) with the RO's August 2001 rating decision.

9.  Although the RO subsequently readjudicated the Veteran's 
claim of service connection for low back disability, it did not 
issue him a Statement of the Case (SOC) on the issue.  

10.  The Veteran's December 19, 1997, application to reopen a 
claim of service connection for low back disability remained 
pending and in appellate status when, in an August 2007 rating 
decision, the RO granted service connection for lumbar 
spondylolisthesis L4-5 with herniated disc L5-S1, effective April 
30, 2003.  

11.  The Veteran has not asserted that the RO's June 1959 rating 
decision that denied service connection was clearly and 
unmistakably erroneous.

12.  The Veteran has not asserted that the Board's May 25, 2000, 
decision was clearly and unmistakably erroneous insofar as it 
determined that the RO's June 1959 decision that denied service 
connection for low back disability was final.


CONCLUSION OF LAW

The criteria for an effective date of December 19, 1997, for 
service connection for lumbar spondylolisthesis L4-5 with 
herniated disc L5-S1, have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099; 
38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals of the Federal Circuit 
(Federal Circuit) has held that once the underlying claim is 
granted, i.e., service connection for low back disability, 
further notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

As to VA's duty to assist, the Veteran asserts that an earlier 
effective date is warranted because his low back disability had 
its onset in service.  The Veteran, however, does not report that 
there is any available outstanding evidence that should be 
associated with the claims folder.  The Board thus finds that 
there is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced by the 
Board's adjudication of his claim.  

In an unappealed June 1959 rating decision, the RO denied service 
connection for low back disability, and later that month, 
notified him of the determination.  The Veteran did not appeal 
the June 1959 RO determination.  

On December 19, 1997, the Veteran filed an application to reopen 
a claim of service connection for low back disability, and in a 
May 25, 2000, decision, the Board reopened the Veteran's low back 
disability claim and denied it on the basis that it was not well 
grounded under the law then in effect.  

The Veteran also did not appeal the Board's May 25, 2000, 
decision to the United States Court of Appeals for Veterans 
Claims (Court) insofar as the Board determined that the Veteran's 
low back disability had been finally denied in June 1959 rating 
decision, and thus, absent clear and unmistakable error in the 
June 1959 rating decision and/or May 25, 2000, Board decision, 
which the Veteran does not even allege, those determinations is 
final.  38 U.S.C.A. §§ 5109A, 7103(a), 7104, 7111, 7266 (West 
2002); 38 C.F.R. §§ 3.105, 20.1100, 20.1104, 20.1403, 20.1404 
(2010).  As such, entitlement to an earlier effective date for 
service connection for low back disability is not warranted on 
the basis of clear and unmistakable error.

In an April 2007 rating decision, the RO granted service 
connection for low back disability and assigned an effective date 
of service connection of April 30, 2003, based on its 
determination that it was granting the Veteran's claim based on 
his application to reopen a claim of service connection that he 
filed on that date.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is generally the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear 
and unmistakable error, generally the earliest possible effective 
date for a grant of service connection for the reopened claims 
would be the date the application to reopen was filed with VA.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Further, pursuant to 38 U.S.C.A. § 7103(a) (West 2002) and 
38 C.F.R. § 20.1100(a) (2010), a decision of the Board is final 
on the date stamped on the face of the Board's decision, i.e., 
May 25, 2000, unless the Chairman orders reconsideration.  
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

In this case, an exception to the general rule regarding the 
assignment of an effective date of service connection applies.  
Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides:

SEC. 7. EFFECTIVE DATE.

(a) IN GENERAL.--Except as specifically provided otherwise, 
the provisions of section 5107 of title 38, United States 
Code, as amended by section 4 of this Act, apply to any 
claim-

      (1) filed on or after the date of the enactment of this 
Act; or

(2) filed before the date of the enactment of this Act and 
not final as of that date.

(b) RULE FOR CLAIMS THE DENIAL OF WHICH BECAME FINAL AFTER 
THE COURT OF APPEALS FOR VETERANS CLAIMS DECISION IN THE 
MORTON CASE.--(1) In the case of a claim for benefits 
denied or dismissed as described in paragraph (2), the 
Secretary of Veterans Affairs shall, upon the request of 
the claimant or on the Secretary's own motion, order the 
claim readjudicated under chapter 51 of such title, as 
amended by this Act, as if the denial or dismissal had not 
been made.

(2) A denial or dismissal described in this paragraph is a 
denial or dismissal of a claim for a benefit under the laws 
administered by the Secretary of Veterans Affairs that-

(A) became final during the period beginning on July 14, 
1999, and ending on the date of the enactment of this Act; 
and 

(B) was issued by the Secretary of Veterans Affairs or a 
court because the claim was not well grounded (as that term 
was used in section 5107(a) of title 38, United States 
Code, as in effect during that period). 

(3) A claim may not be readjudicated under this subsection 
unless a request for readjudication is filed by the 
claimant, or a motion is made by the Secretary, not later 
than 2 years after the date of the enactment of this Act. 

(4) In the absence of a timely request of a claimant under 
paragraph (3), nothing in this Act shall be construed as 
establishing a duty on the part of the Secretary of 
Veterans Affairs to locate and readjudicate a claim 
described in this subsection.

In addition, the General Counsel of VA has held that if 
readjudication under section 7(b) is timely initiated, the Board 
need not vacate any prior Board decision on a claim being 
readjudicated under section 7(b).  VAOPGCPREC 03-2001; 66 Fed. 
Reg. 33311 (2001).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 19.5 (2010).

Here, following the Board's May 25, 2000, decision that denied 
service connection for low back disability on the basis that the 
Veteran's claim was not well grounded under the law then in 
effect, in February and June 2001 statements, the Veteran 
submitted additional argument in support of his low back 
disability claim, which the Board interprets as a request for 
reconsideration of his December 19, 1997, claim pursuant to 
section 7(b) of the Veteran's Claims Assistance Act of 2000.  

In an August 2001 rating decision, the RO denied service 
connection for low back disability on the basis that new and 
material evidence had not been submitted to reopen a claim for 
that benefit.  On August 27, 2001, the RO notified the Veteran of 
the determination and of his appellate rights.  In a statement 
received in September 2001, however, the Veteran, citing the RO's 
August 27, 2001, notice letter, challenged the RO's August 2001 
determination.  Thus, the Board agrees with the Veteran's 
contention set forth on his behalf in November 2010 written 
argument submitted by his former representative that the 
Veteran's September 2001 statement constituted an NOD with the 
RO's August 2001 rating decision.  The Veteran's former 
representative further maintains, citing the Court's decision in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), that the RO 
was thus obligated to issue him an SOC on the issue so he could 
perfect his appeal; the Board agrees.

In addition, because the Veteran filed an NOD to the RO's August 
2001 rating decision and the RO failed to issue him an SOC on the 
issue, the matter remained pending and in appellate status until 
the benefit sought on appeal was granted, i.e., service 
connection, or a Board decision resolved the appeal.  See Jones 
v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where an NOD is 
filed and no SOC is issued, the claim is resolved by a later 
appellate adjudication of a subsequent claim where the claim 
stems from the same underlying disorder and the claimed 
disability is identical or substantially similar).  As noted 
above, here in an August 2007 rating decision, the RO granted 
service connection for low back disability, which represented a 
complete grant of the benefit sought on appeal.

Thus, pursuant to Section 7 of the VCAA and in light of Jones, 
because that portion of the Board's May 25, 2000, decision that 
denied the Veteran's claim on the basis that it was not well 
grounded was issued between July 14, 1999, and November 9, 2000, 
and in light of his timely February and June 2001 requests that 
his claim of service connection be readjudicated in light of the 
VCAA, it must be considered de novo in light of the Act "as if 
the denial or dismissal had not been made," i.e., it is as if 
that portion of the Board's May 25, 2000, decision had not been 
issued.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099; see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  As such, the Veteran's December 19, 1997, 
application to reopen a claim of service connection for low back 
disability remained pending when the RO granted service 
connection for low back disability in an August 2007 rating 
decision.  Thus, as a matter of law, that portion of the Board's 
May 25, 2000, decision that denied service connection  for low 
back disability was erased and his claim of entitlement to 
service connection for low back disability has remained open 
since he filed it on December 19, 1997.  VAOPGCPREC 03-2001; 66 
Fed. Reg. 33311 (2001).  

In light of the foregoing, the Board finds that the proper 
effective date of service connection for the Veteran's low back 
disability is December 19, 1997, the date of receipt of the 
appellant's claim by the RO.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(c)(2).  

In reaching this determination, the Board acknowledges that the 
Veteran seeks an effective date retroactive to his discharge from 
active duty in 1954.  Because the Veteran's low back disability 
had its onset in service, service connection was granted.  It 
does not follow, however, that because service connection is 
warranted that the effective date of service connection be the 
day following service or the date he filed his original claim 
because doing so would render meaningless many of the provisions 
of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, 
the Federal Circuit held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 
5110, and thus the earliest possible effective date of service 
connection for a reopened claim was the date the reopened claim 
was received, i.e., December 19, 1997.  Id. at 1332.  Thus, under 
the law, there is no basis to assign an earlier effective date 
for service connection for low back disability.  

As a final point, the Board also acknowledges the unfortunate 
facts under which this appeal is being considered.  The Veteran's 
service treatment records were apparently destroyed in the 1973 
National Personnel Records Center (NPRC) fire and a copy of the 
June 1, 1959, rating decision, as well as copies of June 9, 1959, 
and April 10, 1978, letters notifying him of the June 1, 1959, 
rating decision that denied his claim and his appellate rights, 
are not of record.  See January 22, 1998 RO letter.  The 
presumption of regularity that attends the administrative 
functions of the Government is applicable and thus the Board must 
presume that the RO advised the Veteran of the June 1, 1959, 
rating decision.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this regard, the Board observes that not only does the Veteran 
not report not receiving notification from VA advising him of the 
prior June 1959 determination, but when filing his December 19, 
1997, application, he indicated that he was seeking to "reopen" 
a claim of service connection for low back disability.  Further, 
the Board's May 25, 2000, finding that the RO's June 1959 rating 
decision was final was essential to the Board's May 25, 2000, 
determination that new and material had been submitted since June 
1959 rating decision.  As such, the Board's determination cannot 
be considered dicta.  See Black's Law Dictionary (7th ed. 1999), 
(defining "judicial dicta" as opinion by a court on a question 
that is not essential to the decision).  Further, under the 
doctrine of law of the case, questions settled on a former appeal 
of the same case are no longer open for review.  See Browder v. 
Brown, 5 Vet. App. 268, 270 (1993).  As such, judicial bodies 
will not generally review or reconsider issues that already have 
been decided in a previous appeal.  See McCall v. Brown, 6 Vet. 
App. 215 (1994) (citing Kori Corp. v. Wilco Marsh Buggies & 
Draglines, 761 F.2d 649, 657 (Fed. Cir. 1985); Browder.  

In summary, pursuant to Section 7 of the VCAA and in light of 
Jones and the presumption that VA properly discharged its 
official duties in June 1959, an effective date of December 19, 
1997, an no earlier, for service connection for low back 
disability, is warranted.


ORDER

An effective date of December 19, 1997, for the award of service 
connection for lumbar spondylolisthesis L4-5 with herniated disc 
L5-S1 is granted, subject to the controlling laws and regulations 
governing the disbursement of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


